On Petition for Rehearing.
PER CURIAM.
In discussing in our opinion filed in this cause the circumstances to be considered in making awards for salvage service we mentioned the ingredients:
“The value of the property saved, the extent of the service rendered, the degree of merit and gallantry displayed, and the danger to which the vessel was exposed and from which it was saved.”
Counsel for the Refining Company concluded from the above statement that we had meant to arrange these elements in the order o£ *906their importance, and so filed a petition for a rehearing, in which they contend too great emphasis was laid on the value of the salved property because it was mentioned first. They quote the following from the case of The Clifton, 3 Hagg. 121, and from the text-book of Marvin on Wreck and Salvage as the proper order of the ingredients of awards:
.“First, enterprise in the salvers, as going out in tempestuous weather, risking their own lives to save their fellow creatures, and to rescue the property of their fellow subjects; secondly, the degree of danger and distress from which the properties rescued, whether it were in imminent peril, and almost certainly lost if not at the time rescued and preserved; thirdly, the degree of labor and skill which the salvors incur and display and the time occupied. Lastly, the value.”
But another standard text-book says:
“The right to salvage depends upon the saving of the property; but the rate or amount of salvage depends upon the amount of the property, the probability of loss, the amount of peril to the property, the value of the service to the owner of the property, and the personal toil, -loss of time, daring, and danger of the salvors. * * * The highest order, of merit, in a pecuniary estimate, is the safe bringing in of property entirely abandoned and lost to the owner.” Section 224, Benedict’s Admiralty.
The Supreme Court, speaking through Mr. Justice Clifford, in the case of The Blackwall, 77 U. S. (10 Wall.) 1, 14 (19 L. Ed. 870), said that courts of admiralty usually consider the following circumstances as the main ingredients in determining the amount of the award:
“(1) The labor expended by the salvors in rendering the salvage service. (2) The promptitude, skill, and energy displayed in rendering the service and saving the property. (3) The value of the property employed by the salvors in rendering the service, and the danger to which such property was exposed. (4) The risk incurred by the salvors in securing the property from the impending peril. (5) The value of the property saved. (6) The degree of danger from which the property was rescued.”
But Mr. Justice Story, in speaking on the same subject, said:
“The circumstances entitled to most consideration in all cases of salvage are, the value of the property saved; the extent of the labor and services; and the degree of merit and gallantry in accomplishing the enterprise.” The Emulous, 8 Fed. Cas. p. 704, No. 4,480.
In the case of Post et al. v. Jones et al., 60 U. S. (19 How.) 150, 161 (15 L. Ed. 618), Mr. Justice Grier, speaking for the court, said that the ingredients to be considered in making the award are:
“Danger to property, value, risk of life, skill, labor, and the duration of the service.”
This is a different order from that given by the same court in The Blackwall, supra, and from that given iff the Clifton, and in Benedict, supra. The conclusion to be deduced from these facts is that in considering the various ingredients which enter into the amount of salvage to be awarded, there is no special significance to be attached to the order in which they are mentioned. 'The amount of the award, determined by emphasis being laid sometimes on one ingredient and sometimes on another," “is largely a matter of fact and discretion, which cannot be reduced to precise rules, but depends upon a consideration *907of all the circumstances of each case.” The Connemara, 108 U. S. 353, 359, 2 Sup. Ct. 754, 27 L. Ed. 751; Peisch v. Ware, 4 U. S. (4 Cranch.) 347, 364, 2 L. Ed. 643. In mentioning the ingredients above we did not intend to declare a rule of law as to which ingredient was entitled to most consideration in any particular case. The order in which they are mentioned is without significance.
The service rendered by the pilot boat Philadelphia was not a mere towage service. The Pratt lay in a mine field, known to be very dangerous. Besides, when the Philadelphia arrived, the Pratt was about to capsize and the service rendered her by the Philadelphia at the particular time was . the last efficient cause which prevented a total loss. The service of towing the Pratt to the outer breakwater was inconsiderable, but the service rendered under the circumstances, in raising the Pratt and preventing a total loss of the boat and her cargo, was the real ground of the award to that boat.
 The libel of the Merritt & Chapman Company is in personam and not in rem. The respondent contends that it cannot be maintained because there was no request by respondent for the service rendered, “No assumpsit shown.” In the circumstances under which the services were rendered by Anderson, the diver, the master of the ship became the agent of the respondent and was clothed with authority to do everything reasonably necessary for the protection and preservation of the boat and her cargo. 36 Cyc. 123. The testimony shows that Capt. Davis told the master that Anderson “was the best diver,” and he would make an effort to get him. He was. secured and he, with Captain Davis, worked with the master to save the Pratt and her cargo, until they did so. Under these circumstances, a request from the master to Anderson is implied, if it was not actually expressed. Having thus received the benefit of the service, remuneration should be made whether the contract was express or implied. United States v. Morgan, 99 Fed. 570, 572, 39 L. Ed. 653; Hartford & N. Y. Transportation Co. v. United States (C. C.) 138 Fed. 618; United States v. Cornell Steamboat Co., 202 U. S. 184, 190, 26 Sup. Ct. 648, 50 L. Ed. 987.
After carefully considering the petition, we are satisfied that the awards are just, and- a rehearing is denied.